Case 1:17-cr-00251-PGG Document 278 Filed 02/19/20 Page 1 of 1

 

Miedel & Mysliwiec LLP

By ECF

Hon. Paul G. Gardephe

United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Joshua Perez

17 Cr. 251 (PGG)

Dear Judge Gardephe:

February 19, 2020

I represent Joshua Perez in the above-captioned matter. I write today to request a change to the
time of Mr. Perez’s sentencing. At present, Mr. Perez is scheduled to be sentenced by Your Honor on
Friday, May 8, 2020 at 4:00 p.m. Due to a family obligation, I have to be completed with the sentencing
by 4:15 p.m. Therefore, I respectfully request that the Court reschedule Mr. Perez’s sentencing for 3:00
p.m. or earlier on May 8", AUSA Jilan Kamal informed me that the Government has no objection to this

request.

Thank you for the Court’s consideration of this letter motion.

cc: AUSA Jilan Kamal (by ECF)

Very truly yours,
/s/

Aaron Mysliwiec
Attorney for Joshua Perez

MEMO ENDORSED
The Application is granted. Sout Mews hf
SO ORDERED: Pod ap 3220 pm

Laub A asell OW Wed J, 20 2o,
Paul G. Gardephe; U.8.D.J.
Dated:” Fef.2 420 29

80 Broad Street, Suite 1900 « New York, New York }0004 - (T) 212-616-3642 « (F) 800-507-8507 » www.frnamlaw.com

 
